Citation Nr: 0727183	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-33 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an effective date earlier than August 2, 2004, 
for the award of eligibility for pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
September 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

In January 2007, the veteran testified before the undersigned 
Veterans Law Judge during a videoconference hearing.  
Following his hearing, the veteran submitted additional 
evidence to the RO which was subsequently forwarded to the 
Board and received in February 2007.  The evidence is 
accepted into the record on appeal.  38 C.F.R. § 20.1304 
(2006).  


FINDINGS OF FACT

1.  The veteran was admitted to the VA Medical Center (VAMC) 
in Topeka, Kansas, on December 5, 2003, for psychiatric and 
substance abuse treatment.  

2.  The veteran became permanently and totally disabled on 
December 5, 2003.  

3.  On August 9, 2004, the RO received from the veteran an 
Income-Net Worth and Employment Statement (VA Form 21-527), 
which the RO accepted as a claim for pension benefits and 
which the Board liberally construes as raising a claim for 
retroactive pension benefits.  

4.  The veteran's mental disability was not the result of his 
own willful misconduct and was so incapacitating that it 
prevented him from filing a disability pension claim for at 
least the first 30 days immediately following December 5, 
2003.  

5.  Prior to December 5, 2003, there is no information or 
evidence that could be construed as a claim pursuant to which 
an award of pension benefits eligibility could have been 
granted.  


CONCLUSION OF LAW

An effective date to December 5, 2003, for the grant of 
pension benefits eligibility is warranted.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.3, 
3.151, 3.155, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision on the veteran's claim on appeal 
has been accomplished.  

Initially, as is noted above, the veteran submitted 
additional evidence to the RO which was forwarded and 
received by the Board in February 2007.  The veteran did not 
waive initial RO consideration of this evidence.  The Board 
notes, however that the additional evidence, consisting of VA 
medical records dated from September to November 2003, note 
treatment for right scrotal pain.  Thus, the Board finds the 
records are not "pertinent" to the claim on appeal.  Thus, a 
remand to the RO for issuance of a supplemental statement of 
the case in this instance is not warranted.  See 38 C.F.R. § 
19.31 (2006).

With regard to VA's notice requirements, in the decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held that proper 
VCAA notice should notify the veteran of:  (1) the evidence 
that is needed to substantiate the claim, (2) the evidence, 
if any, to be obtained by VA, and (3) the evidence, if any, 
to be provided by the claimant; and (4) VA must make a 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  However, 
VCAA notice is not required with respect to every issue 
raised by a claimant.  

If, for example, a veteran files a claim for service 
connection for a disability, he is provided with VCAA notice 
as to that claim, the claim is granted, and he files an 
appeal with respect to the rating assigned and/or effective 
date of the award, VA is not required to provide a new VCAA 
notice with respect to the matter of his entitlement to a 
higher rating and/or an earlier effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (when a 
claim for service connection has been proven, the purpose of 
section 5103(a) has been satisfied and notice under its 
provisions has been satisfied).  The Board notes that after a 
veteran has filed a notice of disagreement as to the initial 
effective date or disability rating assigned-thereby 
initiating the appellate process-different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 38 U.S.C.A. 
§§ 7105(d) and 5103A.  Id.  

Here, the veteran's request for an earlier effective date for 
pension benefits falls squarely within the fact pattern 
above.  In particular, the veteran was issued a notice letter 
in August 2004 following his initial claim for pension 
benefits.  Thus, no additional VCAA notice was required with 
respect to the issue currently on appeal.  Furthermore, the 
Board finds the more detailed notice requirements set forth 
in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  
Dingess/Hartman v. Nicholson, supra.  In this case, the 
veteran was notified in December 2004 that his claim for 
pension had been granted.  The notice included a copy of the 
RO's December 2004 rating decision.  In that rating decision, 
the veteran was provided notice of the effective date for his 
award for pension benefits, August 2, 2004, as well as the 
RO's reasoning for assigning August 2, 2004.  

Following the veteran's notice of disagreement with the 
December 2004 rating decision, the RO readjudicated the claim 
and issued the veteran a statement of the case in September 
2005.  In particular, the statement of the case provided the 
veteran with the regulatory criteria concerning effective 
dates.  Consequently, the Board finds the more detailed 
notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 
5103A have been met.  Otherwise, nothing about the evidence 
or any response to the RO's notification suggests that the 
case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  In this case, the veteran's treatment records from 
the Topeka VAMC and the Leavenworth VAMC are associated with 
the claims file, and otherwise, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, existing records pertinent to the claim 
that need to be obtained.  In this regard, in April 2006, the 
veteran informed the RO that he had no additional evidence or 
information to provide VA to substantiate his claim.  Here, 
the Board finds nothing in this case that would demonstrate 
that the essential fairness of the adjudication of the 
veteran's claim on appeal has been affected.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

A pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service connected disabilities 
which are not the result of his own willful misconduct.  38 
U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. § 3.342(a) (2006).  
The United States Court of Appeals for Veterans Claims 
(Court), has held that VA adjudicators, when considering a 
claim for entitlement to nonservice-connected pension 
benefits, must consider whether the veteran is unemployable 
as a result of a lifetime disability, or if the veteran is 
not unemployable, whether there exists a lifetime disability 
which would render it impossible for an average person to 
follow a substantially gainful occupation.  38 U.S.C.A. §§ 
1502(a)(1), 1521(a) (West 2002); 38 C.F.R. §§ 3.321(b)(2), 
4.15, 4.16, and 4.17 (2006); see also Talley v. Derwinski, 2 
Vet. App. 282 (1992).

There are three alternative bases on which permanent total 
disability for pension purposes may be established.  First, 
it may be established that the veteran has a lifetime 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation by rating each disability under the appropriate 
diagnostic code, and then combining the ratings to determine 
if the veteran has a 100 percent schedular evaluation for 
pension purposes.  38 U.S.C.A. § 1502(a)(1); 38 C.F.R. § 
4.15.  The permanent loss of the use of both hands, of both 
feet, or of one hand and one foot, or of the sight of both 
eyes, or becoming permanently helpless or permanently 
bedridden, will be considered to be permanent and total 
disability.  38 C.F.R. § 4.15.

If the veteran does not meet the criteria for a combined 
schedular 100 percent evaluation for pension purposes, he may 
qualify for a permanent total disability rating for pension 
purposes if he has a lifetime impairment which precludes him 
from securing and following substantially gainful employment.  
38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 4.17.  However, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, there 
must be at least one disability rated at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  If the veteran is considered 
permanently and totally disabled under these criteria, he is 
then awarded a 100 percent schedular evaluation for pension 
purposes.  38 C.F.R. §§ 4.16(a), 4.17.

Finally, if the ratings do not meet the prescribed percentage 
standards, but the veteran is unemployable by reason of his 
or her disabilities, age, occupational background, and other 
related factors, a permanent total disability rating for 
pension purposes may be granted on an extra-schedular basis.  
38 C.F.R. §§ 3.321(b)(2), 4.17(b).  Pension eligibility may 
also be determined based on age (65 or older) or based on 
long-term nursing home care, or because of a determination of 
the Commissioner of Social Security that the claimant is 
disabled.  38 C.F.R. § 3.3 (2006).  

The statutory criteria for the determination of an effective 
date of an award of disability pension are set forth in 38 
U.S.C.A. § 5110 and implemented by regulation.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim of pension or a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b).  `

Therefore, notwithstanding the above-noted alternative bases 
on which permanent total disability for pension purposes may 
be established, for claims for disability pension received on 
or after October 1, 1984, as here, the effective date of a 
claim for disability pension shall not be earlier than the 
date of receipt of the claim.  38 C.F.R. § 3.400(b)(1)(ii).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of date of the receipt of the informal 
claim.  38 C.F.R. § 3.155.

In this case, the RO received an Income-Net Worth and 
Employment Statement (VA Form 21-527), which was accepted as 
a claim for pension benefits.  The VA Form 21-527 was date 
stamped twice.  The date stamps indicate that the VA Form 21-
527 was received by the RO on August 9, 2004, as well as 
September 20, 2004.  The RO subsequently assigned an 
effective date for the award of pension benefits of August 2, 
2004.  

The Board is aware that in the December 2004 rating decision 
in which pension benefits were granted, the RO noted that the 
effective date of August 2, 2004, was assigned based on this 
date being the day after the last day that the veteran worked 
as a janitor.  At his January 2007 hearing, the veteran 
claimed that he had not worked as a janitor.  The Board notes 
that a review of the VA Form 21-527 reflects that the 
veteran's notation of janitorial work and the date August 1, 
2004, are in reference to employment the veteran sought but 
failed to obtain during that year.  Thus, by the veteran's 
own report, he was not working as a janitor on August 1, 
2004.  Otherwise, based on the VA Form 21-527, the veteran's 
last reported employment was as a nursing assistant with a 
medical care facility.  His employment with that facility was 
noted in the VA Form 21-527 as occurring from February 1, 
2003, to November 10, 2003.  In a March 2005 statement, the 
veteran reported that he had last worked for the above-noted 
medical care facility not on November 10, 2003, but on 
November 3, 2003.  

The veteran has argued that in light of the fact that his 
claim for pension has been granted in part due to disability 
from a right inguinal hernia, his claim for service 
connection for a right inguinal hernia repair, received by 
the RO in September 2003, should be accepted as claim for 
pension benefits.  The Board disagrees.  

While a claim for compensation may be considered a claim for 
pension, VA is not required to automatically treat any 
compensation claim as a claim for pension or vice versa.  See 
Stewart v. Brown, 10 Vet. App. 15 (1997) citing Willis v. 
Brown, 6 Vet. App. 433, 435 (1994) (the operative word 
"may," in the regulation clearly indicates discretion).  In 
this case, on September 16, 2003, the RO received a statement 
in support of claim (VA Form 21-4138) from the veteran.  In 
that statement the veteran noted that, "I am requesting a 
service[-]connected claim for a [right] hernia repair and 
growth removal."  In the Board's view, nothing about this 
statement conveys a desire or intent by the veteran to file a 
claim for pension benefits.  Likewise, a cover letter 
associated with the statement and submitted by the veteran's 
representative, notes, "Please use evidence as veteran's 
request for entitlement to service connection of hernia 
repair and growth removal."  The Board finds that the 
representative's statement also does not convey a desire or 
intent to file a claim (on the veteran's behalf) for pension 
benefits.  Furthermore, the Board notes that at no time prior 
to August 2, 2004, did the veteran ever file a claim.  

Therefore, while the veteran contends that the effective date 
for the award of pension benefits should be September 16, 
2003, the date he filed a claim for service connection for a 
right inguinal hernia repair and growth removal, the Board 
finds that there is no evidentiary basis for the assignment 
of an effective date to September 16, 2003.  Here, prior to 
August 2, 2004, there is no information or evidence that 
could be construed as a claim pursuant to which an award of 
pension benefits could have been granted.  

Otherwise, in an October 2005 statement the veteran's 
representative contended that the veteran warranted an 
earlier effective date for pension benefits based on the 
application of the provisions of 38 C.F.R. 
§ 3.400(b)(1)(ii)(B).  Under this regulation, if within one 
year from the date on which the veteran became permanently 
and totally disabled, the veteran files a claim for a 
retroactive award and establishes that a physical or mental 
disability, which was not the result of the veteran's own 
willful misconduct, was so incapacitating that it prevented 
him from filing a disability pension claim for at least the 
first 30 days immediately following the date on which the 
veteran became permanently and totally disabled, the 
disability pension award may be effective from the date of 
receipt of claim or the date on which the veteran became 
permanently and totally disabled, whichever is to the 
advantage of the veteran.  Extensive hospitalization will 
generally qualify as sufficiently incapacitating to have 
prevented the filing of a claim.  38 C.F.R. 
§ 3.400(b)(1)(ii)(B); see also 38 C.F.R. § 3.151(b).  

In this case, the Board accepts the veteran's VA Form 21-527, 
received by the RO on August 9, 2004, as claim for 
retroactive pension benefits.  In this regard, the veteran 
noted in the VA Form 21-527 that the date he became totally 
disabled was November 10, 2003, the day he reported at that 
time that he was last gainfully employed.  Thus, the Board 
liberally construes the veteran's report of being permanently 
and totally disabled on November 10, 2003, as a claim for 
retroactive pension benefits.  In this case, the Board finds 
that medical evidence of the veteran's hospitalization at the 
Topeka VAMC, beginning with his being admitted on December 5, 
2003, is the earliest indication that any physical and/or 
mental disability rendered him permanently and totally 
disabled.  Otherwise, the medical evidence prior to December 
5, 2003, does not reflect the veteran had a lifetime 
impairment which precluded him from securing and following 
substantially gainful employment or was there evidence that 
the veteran was unemployable by reason of his disabilities, 
age, occupational background, and other related factors.  

The Board also notes that the medical evidence of record 
clearly documents the veteran's severe problems with 
substance abuse.  The veteran's substance abuse is a form of 
willful misconduct that would otherwise preclude an award of 
VA pension benefits based on any physical or psychological 
conditions related to the substance abuse.  See e.g., 38 
C.F.R. §§ 3.1(n), 3.301(c)(3) (2006).  A December 2003 Topeka 
VAMC admission mental health assessment reflects that the 
veteran suffered from depression secondary to family issues 
and cocaine abuse.  The admitting diagnosis included Axis I 
depression phase of bipolar disorder II mixed, cocaine 
addiction, and marijuana abuse.  Additionally, the Axis IV 
diagnosis was chronic severe mental illness, chronic bipolar 
disorder, and relapsed cocaine abuse.  The veteran later 
participated in the SATT (substance abuse treatment team) 
program during his hospital stay.  Following his transfer to 
the VAMC in Leavenworth, Kansas, domiciliary, the veteran was 
noted to have relapsed in May 2004 and used cocaine.   

In this case, the medical evidence does not clearly reflect 
the degree the veteran's substance abuse contributes to or 
aggravates his psychiatric disability.  At the same time, it 
is evident that the veteran's daily life stressors 
contributed to an increase in psychiatric symptoms which 
resulted in his hospitalization at the Topeka VAMC in 
December 2003.  Therefore, reasonable doubt will be resolved 
in the veteran's favor and any psychiatric symptoms that 
could be associated with any substance abuse will nonetheless 
be considered in assessing the overall severity of the 
veteran's psychiatric disability for purposes of this claim.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Based on the veteran being admitted to the Topeka VAMC on 
December 5, 2003, and the extensive hospitalization period at 
that facility and at the Leavenworth VAMC until May 2004, the 
Board finds that the medical evidence of record reasonably 
supports a finding that the veteran first demonstrated that 
he was permanently and totally disabled on December 5, 2003.  
Furthermore, the Board also finds that the veteran's 
psychiatric disabilities, noted to include bipolar disorder 
and depression, were so incapacitating that they prevented 
the veteran from filing a disability pension claim for at 
least the first 30 days immediately following the date, 
December 5, 2003, on which he became permanently and totally 
disabled.  In this case, the Board accepts the veteran's 
extensive hospitalization as evidence of incapacitation to 
have prevented the filing of a claim.  38 C.F.R. 
§ 3.400(b)(1)(ii)(B).  

Therefore, under 38 C.F.R. § 3.400(b)(1)(ii)(B), the 
veteran's disability pension award may be effective from the 
date of receipt of claim or the date on which the veteran 
became permanently and totally disabled, whichever is to the 
advantage of the veteran.  Here, as the date the veteran 
became permanently and totally disabled, December 5, 2003, is 
more favorable than the date the veteran filed his claim for 
pension, August 9, 2004, an effective date to December 5, 
2003, for the award of pension benefits is warranted.  

The governing legal authority is clear and specific, and VA 
is bound by it.  See 38 C.F.R. § 3.400(b)(1)(ii)(B).  Under 
the circumstances, the Board concludes that an effective date 
to December 5, 2003, and no earlier, for the grant of pension 
benefits eligibility is warranted.  


ORDER

An earlier effective date to December 5, 2003, for the award 
of pension benefits eligibility is granted, subject to the 
laws and regulations governing the calculation and payment of 
pension benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


